 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          GLACIER FISH COMPANY LLC,                    CASE NO. C17-1419 JLR

11                               Plaintiff,              MINUTE ORDER
                   v.
12
            WILDERMAN
13
            BECERRA-VALVERDE,
14
                                 Defendant.
15
            The following minute order is made by the direction of the court, the Honorable
16
     James L. Robart:
17
            The parties have raised a discovery issue with the court regarding a second
18
     deposition of a physician. The court ORDERS the parties to file statements of no more
19
     than two (2) pages explaining the discovery dispute. The parties’ statements must
20
     address whether the physician’s file was complete and available at the time of the first
21
     deposition. The parties must file their statements no later than Thursday, November 29,
22


     MINUTE ORDER - 1
 1   2018, at 2:00 p.m. The court also SCHEDULES a telephonic hearing regarding the

 2   dispute on Friday, November 30, 2018, at 10:30 a.m.

 3         Filed and entered this 28th day of November, 2018.

 4
                                              WILLIAM M. MCCOOL
 5                                            Clerk of Court

 6                                            s/ Ashleigh Drecktrah
                                              Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
